UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6527



JOHN C. ROBINSON,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-96-175-0-17BD)

Submitted:   September 20, 1996            Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John C. Robinson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed pursuant to 28 U.S.C. § 2254 (1994), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214. Appellant's case was referred

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).

The magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recommen-

dation could waive appellate review of a district court order based
upon the recommendation. Despite this warning, Appellant failed to
object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We
accordingly deny a certificate of probable cause to appeal; to the

extent a certificate of appealability is required, we deny that as

well. Consequently, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED

                                 2